Title: From John Adams to James Warren, 21 October 1775
From: Adams, John
To: Warren, James


     
      
       Octr. 21. 1775
      
      Dear Sir
     
     We must bend our Attention to Salt Petre. We must make it. While B. is Mistress of the Sea, and has so much Influence with foreign Courts, We cannot depend upon a Supply from abroad.
     It is certain that it can be made here because it is certain that it has been formerly and more latterly. Dr. Graham of White Plains in the Colony of New York told me, that he has made Some thousands of Pounds Weight, many years ago, by Means of a German Servant whom he bought and found to be good for nothing else.
     Messrs. De Witts, one of Windham the other of Norwich have made a considerable Quantity, a sample of which has been shown me by Coll. Dyer, and they have made a large Collection of Materials for making more.
     Mr. Wisner of New York, informs me that his son has made a Quantity of very good, by the Method published by the Continental Congress.
     Two Persons belonging to York Town in this Colony have made one hundred and twenty Weight, have received the Premium and are making more.
     A Gentleman in Maryland made some last June from Tobacco House Earth.
     Mr. Randolph our venerable President, affirms to me that, every planter almost in that Colony, has made it from Tobacco House Earth. That the Proscess is so simple that a Child can make it. It consists in nothing but making a Lixivium from the Earth which is impregnated with it, and then evaporating the Lixivium. That there is certainly discovered in Virginia a vast Quantity of the Rocks of salt Petre. That these are salt Petre Rocks he says all Chemists and Naturalists who have written agree. And that he was informed by many Gentlemen in Virginia, cautious, incredulous Men, of strict Honour and Veracity, that they have been to see the Rocks and tryed them and found them, by Experiment to be the very Rock of salt Petre.
     The old Gentleman in short, who is not credulous nor enthusiastical but very steady, solid, and grave, is as sanguine and confident as you can conceive, that it is the Easiest Thing in the World to make it, and that the Tobacco Colonies alone are sufficient to supply the Continent forever.
     Every Colony My Friend must set up Works at the public Expense.
     I am determined never to have salt Petre out of my Mind but to insert Some stroke or other about it in every Letter for the future. It must be had.
    